Exhibit 10.01
Valero Energy Corporation
Annual Bonus Plan
(Amended and Restated through July 29, 2009)
Table of Contents

          Article   Topic   Page    
 
    1  
Definitions
  2 2  
Administration
  3 3  
Participation
  4 4  
Determination of Bonus Awards
  4 5  
Bonus Targets
  5 6  
Form of Payment
  5 7  
Miscellaneous Terms and Provisions
  6

 

1



--------------------------------------------------------------------------------



 



INTRODUCTION
The Valero Energy Corporation Annual Bonus Plan (hereinafter referred to as the
“Plan”) has been established for the purpose of providing bonus compensation to
eligible employees of Valero Energy Corporation and its Affiliates (hereinafter
collectively referred to as the “Company”). The Company intends and desires to
create individual performance incentive by providing bonus compensation awards
based upon individual contributions to Company profitability. Such bonus
compensation is intended to encourage levels of individual performance that will
assure focus by employees on continued Company profitability. It is further
intended that when added to other forms of compensation the bonus compensation
awards will result in total compensation to employees in amounts that are
competitive when Company performance is compared to peer organizations.
Article 1 — Definitions
For purposes of the Plan, unless the context requires otherwise, the following
terms should have the meanings set forth below.

1.1  
“Affiliate” means (a) any entity that, directly or indirectly through one or
more intermediaries, is controlled by the Company and (b) any entity in which
the Company has a significant equity interest, in each case determined by the
Committee.
  1.2  
“Board” means the Board of Directors of the Company.
  1.3  
“Bonus Target” means a percentage established to represent a target bonus
percentage determined through competitive survey analysis reflecting the
company’s stated compensation philosophy and based on each position’s relative
importance to the overall financial success of the Company.
  1.4  
“Committee” means the Compensation Committee of the Board.
  1.5  
“Company” means Valero Energy Corporation and its Affiliates.
  1.6  
“Discretionary Adjustment “ means the authority of the Committee:

(i) to determine whether to award or not to award a bonus to individuals; and
(ii) to adjust or award the bonus amounts payable to subgroups of Participants
(e.g., retail Participants, refining Participants) in greater or lesser
percentages than amounts to be paid to other Participants;
with all such discretion to be based upon such factors as the Committee deems
appropriate.

1.7  
“Employee” means an employee of the Company.

 

2



--------------------------------------------------------------------------------



 



1.8  
“Fair Market Value” means, with respect to any property (including, without
limitation, any shares, units or other securities), the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee. Notwithstanding the foregoing, unless
otherwise determined by the Committee, the Fair Market Value of Company shares
on a given date for purposes of the Plan shall be the mean of the high and low
sales prices of the shares on the New York Stock Exchange Consolidated Exchange
as reported in the consolidation transaction reporting system on such date or,
if such Exchange is not open for trading on such date, on the next following
date when such Exchange is open for trading.
  1.9  
“Participant” means an Employee who is selected by the Committee to participate
in the Plan.
  1.10  
“Peer Group” means those companies in the petroleum and energy services industry
sector designated by the Committee as comparator companies which may be
benchmarked for determining the Company’s performance as measured by selected
Performance Criteria.
  1.11  
“Performance Criteria” means those performance measures approved by the
Compensation Committee that determine the level of Bonus Target to be earned,
subject to any Discretionary Adjustment .
  1.12  
“Plan Year” means the Company’s fiscal year.
  1.13  
“Plan” means the Valero Energy Corporation Annual Bonus Plan.

Article 2 — Administration

2.1  
The Plan shall be administered by the Committee. The Committee shall consist of
no less than three “Non-Employee Directors” (as defined in Rule 16b-3 under the
Securities Exchange Act of 1934, as amended from time to time). In the event the
Committee fails to meet the foregoing criteria, then additional non-employee
persons shall be appointed by the Board for purposes of administering this Plan
so that the committee administering this Plan shall be composed solely of three
or more Non-Employee Directors.
  2.2  
The Committee is empowered to:

  2.21  
Review and approve all determinations relating to the eligibility of
Participants;
    2.22  
Make rules and regulations for the administration of the Plan which are not
inconsistent with the terms and provisions hereof;
    2.23  
Construe all terms, provisions, conditions, and limitations of the Plan in good
faith. All such determinations shall be final and conclusive on all parties of
interest;

 

3



--------------------------------------------------------------------------------



 



  2.24  
Review and approve determinations and computations concerning the amounts to
which any Participant or his beneficiary is entitled under the Plan;
    2.25  
Select, employ, and compensate from time to time consultants, accountants,
attorneys and other agents as the Committee may deem necessary or advisable for
the proper and efficient administration of the Plan.

2.3  
The foregoing list of express powers is not intended to be either complete or
exclusive, but the Committee shall, in addition, have such powers, whether or
not expressly authorized, that it may deem necessary, desirable, advisable, or
proper for the supervision and administration of the Plan. Except as otherwise
specifically provided herein, the decision or judgment of the Committee on any
question arising hereunder in connection with the exercise of any of its powers
shall be final, binding, and conclusive upon all parties concerned.

2.4  
The Committee shall have the responsibility of authorizing payment to each
eligible Participant and directing that such payment be disbursed by the
Company.

2.5  
The Board or the Committee may, at any time, amend or terminate the Plan. Such
amendments or terminations may be made without the consent of the Participants.

Article 3 — Participation

3.1  
The designation of Employees of the Company as Participants under the Plan shall
be approved by the Committee, and no Employee of the Company will have the right
to require the Committee to make him or her a Participant or to allow him or her
to remain a Participant under the Plan.

Article 4 — Determination of Bonus Awards

4.1  
During the course of the Plan Year, the Committee shall review and approve those
Performance Criteria which the Committee believes will measure the Company’s
financial, shareholder, and/or operational performance for the applicable Plan
Year. The Performance Criteria will be developed by Company management and
submitted to the Committee for review and discussion. The Committee may request
Company management to provide threshold, target, and maximum levels of
performance for each Performance Criteria considered.

4.2  
The Company’s performance may be evaluated on an absolute basis by determining
the Company’s achievement versus a budgeted or pre-established level of
performance approved by the Committee. Likewise, the Company’s performance may
be evaluated by the Committee’s evaluation of the Company’s performance or by
comparing the Company’s performance against a Peer Group’s performance
achievement for the same Performance Criteria. The measurement process for
purposes of the plan may include both quantitative and qualitative assessments
by the Committee.

 

4



--------------------------------------------------------------------------------



 



4.3  
When the Performance Criteria are established and approved during the course of
the Plan Year, the Committee may elect to weight each of the Performance
Criteria based upon the strategic importance of the respective Performance
Criteria in consideration of the Company’s annual business plan. The weightings
of the Performance Criteria may change from one Plan Year to the next.

4.4  
In determining the Company’s performance during a measurement period,
Performance Criteria will be utilized. These Performance Criteria may be
modified, deleted, or added to from one Plan Year to the next as determined by
the Committee in its judgment and discretion. Further, these performance
criteria may be established in either quantitative or qualitative format for
purposes of measurement.

4.5  
Following the close of the Plan Year, the Committee will evaluate the Company’s
performance compared to the Performance Criteria. The results of this evaluation
will serve as the basis for the determination of the amount of Bonus Target
earned, which may range from 0 percent to as much as 200 percent of
Participants’ Bonus Targets. At this time, the Committee has the authority to
consider an addition to or subtraction from the bonus by applying a
Discretionary Adjustment (as defined in Article 1.6) as the Committee may
determine.

4.6  
The Committee will normally authorize the payment of bonus awards within two and
one-half months (75 days) after the close of the Plan Year. However, the
Committee reserves the right to accelerate the determination and payment of
bonus awards prior to the completion of the Plan Year based on the estimated or
expected performance of the Company for such Plan Year.

Article 5 — Bonus Targets

5.1  
Bonus Targets for each position are established based upon competitive survey
data consistent with the Company’s stated executive compensation philosophy and
the position’s relative importance to the overall financial success of the
Company. The Committee shall review and approve a Bonus Target for each officer.

5.2  
Each bonus award shall be calculated by using the established Bonus Target for
Participants in the Plan, adjusted by the results of the Performance Criteria
and any Discretionary Adjustment. An evaluation of a Participant’s individual
performance may also be used to adjust a Participant’s bonus award.

Article 6 — Form of Payment

6.1  
Bonuses payable under the Plan shall be paid in the form of cash in whole or in
part or, if permitted under applicable NYSE and SEC rules and regulations, in
the form of common stock of the Company in whole or in part. Under the Plan, if
permitted under applicable NYSE and SEC rules and regulations, certain
Participants may also be awarded, in whole or in part, their annual bonus awards
in Company common shares.

 

5



--------------------------------------------------------------------------------



 



6.2  
With respect to Plan bonuses payable in part or in whole in shares of common
stock of the Company, a Participant may pay all or part of the amount of any
taxes required to be collected or withheld by the Company upon payment of the
Participant’s bonus by electing, before an established date prior to the time of
payment of the bonus, to have the Company withhold from the number of common
shares otherwise deliverable under the bonus a number of common shares having a
Fair Market Value on the established date not exceeding the amount of the tax
payment. However, for this purpose, federal income tax may be withheld at the
highest personal tax rate then in effect.

6.3  
The Committee may approve a deferral of the payment of bonuses with payment in
whole at a later date or in installments over a period of time. The length of
time of deferral or installment period will be determined at the discretion of
the Committee in accordance with applicable laws and regulations. Such deferrals
will be credited to the individual participant’s nonqualified deferred
compensation account.

Article 7 — Miscellaneous Terms and Provisions

7.1  
No Employee shall have any claim or right to be paid a bonus or any form of
award, and the award of a bonus will not be construed as giving a Participant
the right to be retained in the employ of the Company. Further, the Company
expressly reserves the right at any time to terminate the employment of any
Participant free from any liability under the Plan.

7.2  
The validity, construction, and effect of the Plan and any actions taken or
relating to the Plan shall be determined in accordance with the laws of the
State of Texas and applicable Federal law.

7.3  
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of the Company, expressly to assume and agree to perform the
Company’s obligations under this Plan in the same manner and to the same extent
that the Company would be required to perform them if no such succession had
taken place. As used herein, the “Company” shall mean the Company as
hereinbefore defined and any aforesaid successor to its business and/or assets.

7.4  
No member of the Board or the Committee, nor any officer or Employee of the
Company acting on behalf of the Board or the Committee, shall be personally
liable for any action, determination, or interpretation taken or made in good
faith with respect to the Plan, and all members of the Board or the Committee
and each and any officer or Employee of the Company acting on their behalf
shall, to the extent permitted by law, be fully indemnified and protected by the
Company in respect of any such action, determination, or interpretation.

 

6



--------------------------------------------------------------------------------



 



7.5  
Notwithstanding anything in this Plan to the contrary, if any Plan provision or
bonus award under the Plan would result in the imposition of an applicable tax
under Section 409A of the Internal Revenue Code of 1986, as amended, and related
regulations and Treasury pronouncements (“Section 409A”), that Plan provision or
bonus award may be reformed to avoid imposition of the applicable tax and no
action taken to comply with Section 409A shall be deemed to adversely affect the
Participant’s rights to an award.

 

7